 

 

 

base ¢.1e-cr-uuuuz5-PJP L)ocument lz/ Fl“[é`d 01/18/19 Page 1 of 1
Case 2119-cr-00008-PJP Document 3-43 Filed 01/08/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA Y
v. Criminal No. / ?,
HAROLD NOVICK [UNBER*SEA-L}
ARRAIGNMENT PLEA
Defendant HAROLD NOVICK

being arraigned, pleads d 07 6 §j/' LZ g
in open Court this / ‘ 2 g d day of

l;?ZA//¢§)QL ,20 z 2
gay .QL/Z/(

fend ’s Signature)

f

 

 

(Att\ovmey foy Defendant)

 

 

 

 

